         Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 1 of 15



                                      Law Offices Of
                                     Donna R. Newman
                                      Attorney at Law
                                 20 Vesey Street, Suite 400
                             New York, New York 10007 tel. 212-
                                229-1516 fax 212-676-7497
                                  donnanewmanlaw@aol.com
                                    Admitted: N.Y. & N.J. Bar
April 15, 2020

By ECF and Electronic Mail
Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10701

Re; United States v. Antoine Cooper, 12 cr 321(KMK)
    Emergency Motion for Compassionate Release Due to COVID-19 Pandemic

Dear Judge Karas:


       In light of the extreme danger posed by COVID-19, Antoine Cooper, on behalf of Mr.

Cooper, I respectfully move this Court for an order pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the

compassionate release provision of the First Step Act (“FSA”), reducing his sentence to a term of

time served, to be followed by three years of supervised release. We seek Mr. Cooper’s

immediate release to home detention and to prevent his release to a Residential Reentry Center

(“RRC”). Mr. Copper release date is June 17, 2020, accordingly, the requested relief amounts to

a reduction of two months.




                                                1
          Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 2 of 15



        Mr. Copper suffers from high blood pressure/hypertension which makes his particularly

vulnerable to succumbing to the dreaded virus if he were to contract it.1 He is designated to the

Metropolitan Detention Center (“MDC”) where conditions are nothing less than a petri dish for

the explosion of contamination. Mr. Cooper informed counsel that he put in a request for

Compassionate Release with his counselor at the MDC on April 7. On his behalf, on April 13,

2002, the undersigned emailed a formal request for Mr. Cooper’s compassionate release to home

detention to the warden of MDC, Warden Herman Quay which receipt was acknowledged by the

MDC via email. No response to either of Mr. Cooper’s request or my request.

        The relief we seek from this Court does not amount to a significant reduction in Mr.

Cooper’s sentence-just 2 months- but is enormously significant for Mr. Copper’s welfare. No

one should be exposed to the conditions Mr. Cooper is enduring at the MDC and certainly not

someone, who like Mr. Cooper, is by statute eligible for release to home detention. See 18

U.S.C. § 3624(c)(1)(2)(providing for the transfer of inmates to home confinement for the

“shorter of 10 % of the term of imprisonment or 6 months.”). This Court has the authority to

reduce Mr. Coopers sentence under the FSA, granting him compassionate relief and under these

circumstances and Mr. Cooper’s individual circumstance, that is both prudent and well within

Congress’ intent in passing the statute.

I.BACKGROUND
     On February 24, 2012, Mr. Cooper was charged by Complaint in a Southern District of

New York with the distribution of heroin, the possession of a firearm in connection with that

heroin distribution, and being a felon in possession of a firearm, in violation of Title 21, United

States Code, Section 841(b)(1)(c) and Title 18, United States Code, Section 924(c) and 922(g).


1
 Lei Gang, George Karakiulakis, Michael Roth, Are Patients with Hypertension and Diabetes Mellitus at Increased
Risk for COVID-19 Infections? The Lancet (Mar.11, 2020), at
https://www.thlancet.com/pdfs/jurnals/laures/PHS2213-2600(20)30116-8.pdf

                                                       2
         Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 3 of 15



Mr. Cooper plead guilty to these charges on February 13, 2013, Docket Entry # 7. On December

5, 2013, Mr. Cooper appeared before this Court for sentencing. Docket Entry # 25. The Court

found that the offense level for Counts One and Three (heroin distribution and felon in

possession) was 13, and that his Criminal History Category V resulting in a guideline range for

these counts of 30 to 37 months. Docket Entry # 33, sentencing transcript. The Count sentenced

Mr. Cooper to a combined sentence of 90 months; Count One to a term of 30 months, Count

Three to a term of 30 months to be served concurrently and to a term of 60 months on Count

Two to be served consecutively to Counts One and Three. Docket Entry # 25.

       Mr. Cooper’ successfully appealed his sentence. Docket Entry # 27. The Second Circuit

agreed with Mr. Cooper that the Court had erred in its criminal history calculation and remanded

to this Court for resentencing. Id. On March 24, 2016, Mr. Cooper appeared for resentencing.

Docket Entry # 27. The Court recalculated Mr. Cooper’s CHC as IV, resulting in a lowering of

the guideline range to 24 to 30 months from the previously range of 30 to 37 months.

Resentencing trial at 8, Docket Entry # 37. The Court then sentenced Mr. Cooper to a combined

total sentence of 84 months; 24 months on Count One and 24 months on Count Three to be

served concurrent to Count One and to a term of 60 months to be served consecutively to the

sentence imposed on Counts One and Three. As before the Court ordered a term of 3 years of

supervised release. Mr. Cooper has now completed this sentence but for two months. Docket

Entry # 37.

       Mr. Cooper has received no disciplinary “tickets” during his incarceration. He has spent

his time in jail endeavoring to better himself. He has numerous certificates including certificates

in business administration, money smart, parenting, spiritual development. He has earned his




                                                 3
          Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 4 of 15



CDL certificate which makes him readily employable. While in prison he worked at the

warehouse, in the kitchen, and did outside maintenance of the facility.

II. THE UNPRECEDENTED COVID-19 PANDEMIC
.
      This Court is fully familiar with the unprecedented COVID-19 pandemic ranging

throughout the world. On March 11, 2020, the World Health Organization officially classified the

new strain of coronavirus which causes COVID-19 as a pandemic. 2 About 20% of COVID-19

patients require hospitalization, about 10 times more than the percentage of patients with the flu.3

It estimated to kill at least 10 people per thousand infected, making it ten times more lethal than

the seasonal flu. Id..4 The virus spreads at an exponential rate5: Just seven days ago, as of April 8,

2020, COVID-19 had infected over 1.5 million people worldwide. Today that figure is now over

2 million and with the death toll likewise, steadily climbing.6 On March 26, 2020, the United

States became the global leader in COVID infections.7 As Of April 16th , 2020 the Center for

Disease Control reports in the United States alone there are a total of 605,390 cases of the virus

and deaths: 24,582.8 The Washington Post today reports today the figure of people infected with

COVID-19 is 639,000 and COVID-19 related deaths is 30, 999.9 The number of confirmed


2
  WHO Directio-General’s Opening Remarks at the Media Briefing on COVID-19, March 11, 2020 World Health
Organization (Mar. 11, 2020), httaps://bit.ly2W8dwpS
3
  Pien Huang, How The Novel Coronavirus And The Flu Are Alike ... And Different, www.npr.org (Mar. 20, 2020)
at https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus-and-the-flu-are-
alike-and-different.
4
  See also Nick Wilson et al., Case-Fatality Risk Estimates for COVID-19 Calculated by Using a Lag Time for
Fatality, 26 EID JOURNAL (prepublication June 2020), https://wwwnc.cdc.gov/eid/article/26/6/20-0320_article.

5
    Id.
6
  Coronavirus COVID-19 Global Cases, CENTER FOR SYSTEMS SCIENCE AND ENGINEERING (CSSE) AT JOHNS
HOPKINS UNIVERSITY, https://coronavirus.jhu.edu/map.html (last visited April 8, 2020, and April 16, 2020)
(updating regularly).
7
  Tom Porter, The US is Well on the Way to Having a Coronavirus Outbreak Worse than China's or Even Italy’s,
BUSINESS INSIDER (Mar. 26, 2020), https://www.businessinsider.com/figures-show-us-soon-coronavirus-worse-
china-2020-3
8
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html April 16, 2020
9
 https://www.washingtonpost.com/graphics/2020/national/coronavirus-us-cases-deaths/ April
16, 2020.
                                                       4
          Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 5 of 15



COVID-19 cases continues to rise exponentially, but reported numbers underrepresent the true

scope of the crisis—“experts believe that the United States still isn’t testing enough people to

detect the outbreak’s true spread.”10

         There is no cure or vaccine for COVID-19. The most effective protective measure is social

distancing of at least 6 feet apart, no direct contact with anyone who is suspected of having the

virus, and washing hands and sanitizing surfaces that others have come into contact11.

         There is no dispute that conditions of imprisonment create the ideal environment for the

transmission of contagious diseases.12 The CDC recognizes the difficulty of preventing the

introduction of COVID-19 into prison facilities:

        There are many opportunities for COVID-19 to be introduced into a correctional or
        detention facility, including daily staff ingress and egress; transfer of
        incarcerated/detained persons between facilities and systems, to court appearances,
        and to outside medical visits; and visits from family, legal representatives, and other
        community members. Some settings, particularly jails and detention centers, have
        high turnover, admitting new entrants daily who may have been exposed to
        COVID-19 in the surrounding community or other regions.

Id.;see also Keri Blakinger & Beth Schwarzapfel, How Can Prisons Contain

Coronavirus When Purell is a Contraband?, ABA JOURNAL (Mar. 13, 2020).13




10
   Alexis C. Madrigal & Robinson Meyer, How the Coronavirus Became an American
Catastrophe, THE ATLANTIC (Mar. 21, 2020),
https://www.theatlantic.com/health/archive/2020/03/how-many-americans-are-sick-lost-
february/608521/
11
   How to Protect Yourself, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html.
12
   Joseph A. Bick, Infection Control in Jails and Prisons, 45 CLINICAL INFECTIOUS DISEASES 1047, 1047 (2007),
https://doi.org/10.1086/521910. “Incarcerated/detained persons live, work, eat, study, and recreate within congregate
environments, heightening the potential for COVID-19 to spread once introduced.” Centers for Disease Control and
Prevention (CDC), Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
and Detention Facilities (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html.
13
   https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-coronavirus.

                                                         5
          Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 6 of 15



In short, the unavoidable close living conditions, movement of personnel in and out of the facility,

the inability of the prisoners to protect themselves from contamination in the same manner as those

outside the prison, means there are more people who are susceptible to getting infected and fighting

the spread of an infection is nearly impossible and results in every single prisoner being vulnerable.

see also, 14

        As of April 16, 20120, the BOP reported that there are 449 federal inmates and 280 BOP

staff with open cases who have confirmed positive test results for COVID-19 nationwide.15

These figures represent 100 new cases since April 13th reporting. With respect to MDC, the BOP

official website reports that there were 4 inmates tested positive for the virus and 18 staff

members.16 These numbers are suspect if not deceptive because few inmates have actually been

tested. 17 Anecdotal information from numerous inmates at the MDC reveal the total known

infected inmates is likely 10 inmates. Logically, the number is greater than reported since very

little testing has been done at the MDC and the contagious nature of the virus, especially in jails,

leads to the conclusion, there are many more inmates who are infected.

III. MR. COOPER’S HIGH BLOOD PRESSURE AND CURRENT CONDITIONS AT
MDC MAKE HIM VULNERABLE TO CONTRACT THE VIRUS AND OF NOT
SURVIVING IS HE CONTRACT THE VIRUS.
       MDC has been on lock-down since mid-March as a measure to prevent COVID-19 from

breaching the compound. There is no social distancing. The inmates do not have masks or

gloves. There cells are not disinfected nor are the showers or other common areas. Mr. Cooper is

currently locked into his cell 24/7 four days a week and allowed out 1 hour every three days to




15
   https://www.bop.gov/coronavirus/
16
   Id.
17
   https://www.law.com/newyorklawjournal/author/profile/Jane-Wester reporting on April 14,, 2002 that based on
Metropolitan Correction Center and Metropolitan Detention Center’s report to Chief Judge Roslynn Mauskopf no
tests have been performed in the past five days.

                                                       6
         Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 7 of 15



make a phone call home. Mr. Cooper reported as recently as yesterday, that he lacked soap, had

no change of clothing, could not do laundry and lacked the basic supplies for even self-hygiene.

He is currently housed in unit 41 where he understands the infected inmates are housed. He

reports that 10 inmates are infected. Mr. Cooper has not seen anyone being tested. Mr. Cooper is

naturally extremely anxious about the conditions of his incarceration, and fears he will contract

the virus.

        Mr. Cooper, who is only 31, suffers from high blood pressure since 2014. His blood

pressure has been as high as 140/120. He has not been prescribed medication but rather the BOP

nurse has ordered for him a special diet to control his blood pressure. In light of his family

history, it is highly likely that if he were to see a specialist, he would be prescribed medication.

        His mother, father, and sister have high blood pressure and are on medication to control

the disease. Mr. Cooper’s father’s father, his grandfather, Johnny Parramoar died from

complications directly related to his high blood pressure. His grandmother, Joanne Cooper, and

his father’s siblings, his aunt and uncle, likewise suffer from high blood pressure and are

prescribed medication to control it.

        Since the lock-down Mr. Cooper has not received his special salt free meals. He was told

if he doesn’t strictly adhere to a salt-free diet he will suffer a heart attack. He reports having

more frequent headaches and being light-headed, symptoms in the past that resulted in a high his

blood pressure being high. He is extremely anxious about contracting the disease in light of the

living conditions. Although he has complained about his need for his blood pressure to be

monitored it has not been tested.

IV. UNDER THE FIRST STEP ACT, THIS COURT HAS BROAD AUTHORITY TO
DETERMINE WHETHER EXTRAORDINARY AND COMPELLING
CIRCUMSTANCES EXIST TO MODIFY MR. COOPER’S SENTENCE AND RELEASE
HIM TO HOME CONFINEMENT.

                                                   7
         Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 8 of 15




       The FSA expressly permits Mr. Cooper to move this Court to seek compassionate

release, by which this Court may reduce his term of imprisonment, and order that he serve the

balance of the term-2 months- on home confinement as a special condition of an amended

judgment. See 18 U.S.C. § 3583(c)(1)(A)(i). Under normal circumstances, a defendant can seek

recourse through the courts after either (1) the BOP declines to file such a motion on his behalf;

or (2) there has been of lapse of 30 days from the warden’s receipt of the defendant’s request,

whichever is earlier. Id. As indicated, on April 13, 2020, undersigned counsel transmitted Mr.

Cooper’s request to the warden of MDC, the same request that Mr. Cooper had transmitted to his

counselor on April 7th. Although the BOP has yet to rule on the request (and thirty days have yet

to pass), Mr. Cooper files this motion now in light of the urgent nature of this matter.

       After exhausting the administrative process, “a court may then ‘reduce the term of

imprisonment’ after finding that ‘extraordinary and compelling reasons warrant such a reduction’

and ‘such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.’” United States v. Ebbers, 2020 WL 91399, at *4, 02-CR-1144 (VEC) (ECF No.

384) (S.D.N.Y. Jan. 8, 2020). “In making its decision, a court must also consider ‘the

[sentencing] factors set forth in section 3553(a) to the extent that they are applicable.’” Id.

(quoting 18 U.S.C. § 3582(c)(1)(A)).

       While courts have noted that the Sentencing Commission’s applicable policy statement

on what constitutes “extraordinary and compelling reasons” to warrant a sentence reduction is

anachronistic because it has not been updated since passage of the FSA, they still continue to be

guided by the Sentencing Commission’s descriptions of “extraordinary and compelling reason.”

See, e.g., Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). However, the Sentencing

Commission’s statements do not constrain the court’s independent assessment of whether

                                                  8
         Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 9 of 15



“extraordinary and compelling” reasons warrant a sentence reduction in light of the First Step

Act’s amendments. United States v. Beck, 2019 WL 2716505, at *5–6 (M.D.N.C. June 28,

2019); see also Ebbers, 2020 WL 91399, at *4. Indeed, “the district courts themselves have the

power to determine what constitute extraordinary and compelling reasons for compassionate

release.” United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020)

(collecting cases).

       The unprecedented nature of this emergency compels the Court to find the exhaustion

requirement waived. The Court need not and should not wait for Mr. Cooper to exhaust

administrative remedies under § 3582(c)(1)(A), as this will almost assuredly exacerbate an

already impending public health catastrophe in our jails and prisons, while posing a particular

and real danger to Mr. Cooper. See generally Washington v. Barr, 925 F.3d 109, 120–21 (2d

Cir. 2019) (“[U]ndue delay, if it in fact results in catastrophic health consequences, could make

exhaustion futile.”). Federal courts have found that they can hear compassionate release

applications prior to the expiration of 30 days (or the exhaustion of administrative remedies) if

there is an emergency. E.g., United States v. James Arberry, No. 15 Cr. 594 (JPO), ECF Docket

No. 84 (S.D.N.Y. Nov 12, 2019) (hearing and granting emergency compassionate release

application of prisoner with cancer).

       Specifically, courts across the country, and within this Circuit, have so held on the basis

of the COVID-19 pandemic. See United States v. Perez, 17-CR-513 (AT) (S.D.N.Y.), ECF No.

98 (Apr. 1, 2020) (finding three exceptions to exhaustion applicable: (1) futility; (2) where the

administrative process is incapable of providing the requested relief; (3) where the defendant is

subjected to undue prejudice), see e.g. also United States v. Phillip Smith, No. 12 Cr. 133 (JFK),

ECF Dkt. 197 (S.D.N.Y. Apr. 13, 2020) (finding court could waive exhaustion requirement and



                                                 9
        Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 10 of 15



granting compassionate release); United States v. William Sawicz, No. 08 Cr. 287 (ARR), ECF

Dkt. 66 (E.D.N.Y. Apr. 10, 2020) (granting release over government objection, waived

exhaustion); United States v. Zukerman, 16-CR-194 (AT) (S.D.N.Y.)ECF No. 116 (Apr. 3,

2020) (same); United States v. Colvin, No. 19-CR-179, 2020 WL 1613943, at *2 (D. Conn. Apr.

2, 2020) (waiving exhaustion); United States v. Powell, 94 Cr. 316 (D.D.C.), ECF. No. 98 (Mar.

28, 2020) (same); United States v. Huneeus, 19-CR-10117 (D. Mass), ECF No. 642 (Mar. 17,

2020) (same).

       These decisions waiving exhaustion accord with general administrative law principles

and the exception to administrative exhaustion requirements in numerous statutory schemes. See,

e.g., Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993) (waiving requirement to exhaust

administrative remedies where “exceptional circumstances of peculiar urgency are shown to

exist”) (citing Granberry v. Greer, 481 U.S. 129 (1987)); Washington v. Barr, 925 F.3d 109, 119

(2d Cir. 2019) (finding that administrative exhaustion requirements can be waived if delay would

cause irreparable injury); Maxwell v. New York Univ., 407 F. App’x 524, 527 (2d Cir.

2010)(same).

       “[A]pplication of the exhaustion doctrine is ‘intensely practical’” and should “be guided

by the policies underlying the exhaustion requirement.” Bowen v. City of New York, 476 U.S.

467, 484 (1986) (quoting Mathews v. Eldridge, 424 U.S. 319, 332 n.11 (1976)). Those policies

were articulated by the Supreme Court in Weinberger v. Salfi, 422 U.S. 749 (1975): “Exhaustion

is generally required as a matter of preventing premature interference with agency processes, so

that the agency may function efficiently and so that it may have an opportunity to correct its own

errors, to afford the parties and the courts the benefit of its experience and expertise, and to

compile a record which is adequate for judicial review.” 422 U.S. at 765. Conducting an



                                                 10
        Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 11 of 15



“intensely practical” analysis of these policies in the context of the Social Security Act’s

exhaustion requirement, the Supreme Court held in Bowen that courts “should be especially

sensitive” to irreparable and severe medical harm resulting for blind adherence to a statutory

exhaustion requirement, particularly “where the Government seeks to require claimants to

exhaust administrative remedies merely to enable them to receive the procedure they should have

been afforded in the first place.” 476 U.S. at 484 (discussing 42 U.S.C. § 405(g)); see also

Rafeedie v. I.N.S., 880 F.2d 506 (D.C. Cir. 1989) (Ginsburg, J., concurring) (“As I see it, a

statutory exhaustion requirement, unless Congress explicitly declares otherwise, does not impose

an absolute, unwaivable limitation on judicial review; instead, it sets a condition that may be

excused when insistence on exhaustion would threaten grave harm to the party seeking review

and would not sensibly serve the purposes Congress envisioned in establishing that condition.”).

       When viewed in light of the unique crises, the unique exhaustion provision in §

3582(c)(1)(A) places this case squarely within Bowen’s holding. Under § 3582(c)(1)(A),

waiving exhaustion will “merely [ ] enable [Mr. Cooper] to receive the procedure [he] should

have been afforded in the first place”—it will simply advance by what could be a crucial

days this Court’s consideration of Mr. Cooper’s motion for compassionate release. Bowen, 476

U.S. at 484. To wit, § 3582(c)(1)(A) provides that motions for compassionate release are to be

brought either by the “Director of the Bureau of Prisons, or upon motion of the defendant after

the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf . . . .” 18 U.S.C. § 3582(c)(1)(A) (emphasis

added). In other words, § 3582(c)(1)(A)’s exhaustion requirement is not like other statutory

exhaustion requirements, which expressly deprive federal courts of jurisdiction to hear disputes

in the absence of exhaustion. Cf. Booth v. Churner, 532 U.S. 731, 736 (2001) (failure to exhaust



                                                 11
        Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 12 of 15



under the Prison Litigation Reform Act, 42 U.S.C. § 1997(e), means action cannot be maintained

in federal court because that provision explicitly provides that “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” (emphasis added)). Rather, § 3582(c)(1)(A) merely

controls who (the BOP or the Defendant) moves for compassionate release before the Court, and

when (now, or long after COVID-19 has already swept even more widely throughout FCI

Danbury than it already has).

       Congress’ desire to avoid blind adherence to this “exhaustion” requirement is evidenced

by the exception baked into § 3582(c)(1)(A), which provides that Defendants can bypass

exhaustion altogether if the warden fails to act on an administrative application for

compassionate release within 30 days. § 3582(c)(1)(A) (“[T]he court, upon motion of the

Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant's facility, whichever is earlier . . . .” (emphasis added)). With this provision,

Congress implicitly recognized that the policies underlying compassionate release are not

furthered—and, indeed, actively frustrated—by excessive deference to bureaucratic process.

Congress’ concerns about delay are even more pronounced in the current public health crisis. As

the Honorable Rakoff, recently concluded in ruling on a Compassionate Release motion:

Congress cannot have intended the 30-day waiting period of § 3582(c)(1)(A) to rigidly apply in

the highly unusual situation in which the nation finds itself today. United States v. Haney, 19 cr




                                                 12
         Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 13 of 15



541(JSR)(SDNY April 13, 2020) ECF 27( Finding the 30 day notice waivable but finding

defendant did meet criteria to grant Compassionate Relief).

        While admittedly, even if the Court considers Mr. Cooper’s notice to the Warden via

deposing that request with his counselor on April 7 as the start of the 30-day period, there

remains 21 days for the expiration of the 30-day period. In light of the extraordinary

circumstances presented by unprecedented COVIS-19 crisis and the harm to Mr. Cooper during

the duration this period, the policies underlying compassionate release, would be frustrated

unless the Court waives this waiting period that serves, in this case, no real policy consideration.

V. THE COURT SHOULD ORDER MR. COOPER’S IMMEDIATE RELEASE TO
HOME DETENTION WHERE HE WILL BE SAFER AND THE PUBLIC WILL BE
SAFE.
      Importantly, Mr. Cooper fits squarely within those targeted by Congress and Attorney

General Barr for release to home confinement, as soon as possible, in an effort to mitigate the

risks to the jail population by COVID-19. The Coronavirus Aid, Relief, and Economic Security

(“CARES”) Act states that “the Director of the Bureau may lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home confinement under the first

sentence of section 3624(c)(2) of title 18, United States Code, as the Director determines

appropriate.18 Section 3642(c)(2) allows for a prisoner to “be transferred to home confinement

for the shorter of 10 percent of the term of imprisonment or 6 months.” The Attorney General

has in his April 3 Memorandum, as envisioned by CARES Act, authorized the extension of the

time period for release of inmates to home confinement.19




18
  Coronavirus Aid, Relief, and Economic Security (CARES) Act, H.R. 748, 116thCong. §12003(2).
19
  Mem. from Att’y Gen. William P. Barr to Dir. of Fed. Bureau of Prisons, Increasing Use of Home Confinement at
Institutions Most Affected by COVID-19 (Apr 3, 2020) (attached hereto and available at
https://www.politico.com/f/?id=00000171-4255-d6b1- a3f1-c6d51b810000).) Mem. from Att’y Gen. William P.
Barr to Dir. of Fed. Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most Affected by
COVID-19 (Apr 3, 2020) available at https://www.politico.com/f/?id=00000171-4255-d6b1- a3f1-c6d51b810000).)

                                                      13
        Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 14 of 15



        Mr. Cooper with only two months remaining on his 84 months term of incarceration

qualifies under 3642(c)(2) for release to home confinement. As stated above, due to his high

blood pressure, he is more susceptible to contacting COVID-19 and at a high risk of dying from

the disease if he infected.20 He is certainly an inmate targeted by CARES and Attorney General

Barr for relief. He is already eligible for transfer into the community, and absent the delays

presented by the pandemic, he would almost certainly already have a transfer to home detention.

        He has a plan for release that places him in a safe place while at the same time protects

the community. He will reside with his wife, Pilar Cooper, at her home and her two adult sons,

in her 3-bedroom home at 327 Old Forge Hill Road, apt. 2193, New Windsor, New York.

Although currently not working due to the COVID-19, she normally works as a school monitor,

a position she has held for the last 24 years. She also works part-time at a warehouse. She along

with her sons have remained quarantined for close to three weeks without symptoms of the virus.

Neither she nor her sons have exhibited symptoms of the virus and have no reason to suspect

they are infected. They all welcome Mr. Cooper’s immediate return home.

        We seek Mr. Cooper’s immediate release to his home and not to a RRC or to wait 14

days for quarantine. See, Sawicz, 08 cr 287(ARR) (EDNY 4/10/2020)ECF # 66 (releasing

defendant directly to home detention where he will self-quarantine).Rather than spend an

additional 14 days quarantined at MDC where he will remain under the same conditions that he

has been subjected to since the lock-down mid-March, he can self-quarantine at home. His home

has a bedroom upstairs away from the remainder of the household-the other two bedrooms are

downstairs. He has full medical insurance through his wife’s medical coverage. This plan is

safer for him and for the community. Once the stay-at home order is relaxed and Mr. Cooper can


20
 Coronavirus and High Blood Pressure: What’s the Link? WebMed, https://www.webmd.com/lung/coronavirus-
high-blood-pressure#1 Last accessed 4/16/2020

                                                   14
          Case 7:12-cr-00321-KMK Document 39 Filed 04/17/20 Page 15 of 15



work, there are many opportunities for him to work, including working at warehouse and driving

a truck once he obtains his CDL license- he already has his CDL certificate.

         Under the conditions present here, resentencing of Mr. Cooper to time served and his

immediate release to home detention is prudent under the extraordinary conditions that presently

exist.

VI. CONCLUSION

         For the foregoing reasons, Mr. Cooper respectfully requests that the Court modify his

sentence under 18 U.S.C. § 3582(c)(1)(A)(i) to time served and order his immediate release to

home confinement immediately or, in the alternative, hold a telephonic hearing as soon as

possible. Should the Court wish to hold a hearing, counsel waives Mr. Coopers’ appearance,

upon his consent.

         Thank you for your consideration of this motion.

Respectfully submitted,
         /s/
Donna R. Newman
cc: AUSA Rebecca Mermelstein via Email & ECF
    AUSA Daniel Filor via Email & ECF




                                                15
